Concurring Opinion.
Baker, C. J.
I-think that on the facts stated in the complaint appellants are entitled to an injunction, (1) because the acts done and threatened by appellees are the acts provided for in the Barrett law which I find to be unconstitutional; and (2) because the averments in reference to the town’s being in debt beyond the constitutional limit and having no cash nor unpledged revenues, show that appellants as general taxpayers are entitled, to have the town and its officers enjoined from entering into a contract for improvements, of which the cost for street and alley crossings (and, as the majority hold, an indefinite sum beyond) would be a liability against the town.